Citation Nr: 1337707	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-20 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel







INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009   rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO). 


REMAND

The Veteran contends that his current diabetes mellitus, type II, is the result of exposure to Agent Orange during active service coincident to his duties as an inventory management specialist, in the United States Air Force.  In this regard, he stated that he took several temporary trips to Kadena Air Force Base, Okinawa, in 1968, where he was tasked with preparing and delivering plane loads of equipment for shipment to the United States.  Specifically, he reported that during one trip an airman punctured a drum of Agent Orange in the transportation area, which he was ordered to help clean up.  In this regard, the Veteran's DD Form 214 reflects that he served in the United States Air Force as an inventory management specialist.  

Service treatment records demonstrate that the Veteran sought treatment for various health issues in April 1968 through July 1968, while stationed at Kadena Air Force Based, Okinawa.  

The post-service medical evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus, type II.  

Regarding the Veteran's claimed exposure to herbicides in Okinawa, in February 2009, the RO requested evidence of such from the National Personnel Records Center (NPRC).  In March 2009, the NPRC indicated that there was no record of the Veteran's exposure to herbicides.  In a November 2010 memorandum, the RO made a formal finding of the inability to further research the Veteran's reported Agent Orange exposure.  The Board, however, finds that additional development is necessary in order to comply with VA's duty to assist the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a location other than the Republic of Vietnam or Korean DMZ.  In this regard, VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and a review be requested of the inventory of herbicide operations maintained by the Department of Defense to determine whether herbicides were used or stored as alleged.  If the exposure is not verified, a request should then be sent to the Joint Services Records Research Center for verification of exposure to herbicides.  See VBA Fast Letter 09-20 (May 6, 2009).   

As the aforementioned evidentiary development procedures have not been followed, this matter must be remanded for such development.  In addition, the Veteran's service personnel records must be obtained and associated with the claims file. 

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for diabetes mellitus, type II.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain the Veteran's service personnel records.  the All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must complete all necessary development as required by VBA Fast Letter 09-20 (May 6, 2009).  See also VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  Such development includes the following:  send a detailed statement of the Veteran's claimed herbicide exposure to the Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and request a review of the inventory of herbicide operations maintained by the Department of Defense to determine whether herbicides were used or stored as alleged.  If the exposure is not verified, a request should then be sent to the Joint Services Records Research Center for verification of exposure to herbicides.  Such development must be documented and associated with the record.   

3.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


